ACCEPTED
                                                                                           12-15-00061-CV
                                                                              TWELFTH COURT OF APPEALS
                                                                                            TYLER, TEXAS
                                                                                      5/28/2015 4:33:51 PM
                                                                                             CATHY LUSK
                                                                                                    CLERK



                          NO. 12-15-00061-CV
____________________________________________________________________
                                                         FILED IN
                                                         12th COURT OF APPEALS
                                                              TYLER, TEXAS
                   IN   THE TWELFTH COURT OF APPEALS     5/28/2015 4:33:51 PM
                                 TYLER, TEXAS                 CATHY S. LUSK
                        ________________________________          Clerk


  ALINEA FAMILY HOSPICE CARE LLC D/B/A ALINEA FAMILY HOSPICE CARE,
          DONNA JUNKERSFELD, R.N., AND KARLA GAMBLE, LVN
                                          APPELLANTS,
                                 V.
 PEGGY GOLDSMITH, INDIVIDUALLY AND ON BEHALF OF THE ESTATE OF RUTH
                             N. MASSEY,
                                          APPELLEE.
__________________________________________________________________

TO THE HONORABLE COURT OF APPEALS:

      Appellants, Alinea Family Hospice Care LLC d/b/a Alinea Family Hospice Care,

Donna Junkersfeld, R.N., and Karla Gamble, LVN give notice that they do not oppose

the relief requested in Appellee’s Motion for Extension of Time to File Appellee’s Brief

filed in this court on May 27, 2015 and would show the Court the following:

1.    Appellee conferred with the undersigned on May 27, 2015 prior to the filing of

the Motion, but Appellant’s counsel was unable to communicate with his client and

assent to the Motion before Appellee had to file the Motion.

2.    Appellants now notify the Court they do not oppose Appellee’s Motion.

      Wherefore, Appellants respectfully notify the Court that they do not oppose

Appellee’s Motion.


Dated: May 28, 2015              Respectfully submitted,

                                          -1-
                                 Jason D. Mazingo
                                 State Bar No. 24055925
                                 Jason@MazingoFirm.com
                                 THE MAZINGO FIRM, P.C.
                                 305 South Broadway Avenue, Suite 404
                                 Tyler, Texas 75702
                                 Telephone: 903-630-7123
                                 Facsimile:

                                 ATTORNEY FOR APPELLANTS ALINEA
                                 FAMILY HOSPICE CARE, LLC D/B/A
                                 ALINEA FAMILY HOSPICE CARE, DONNA
                                 JUNKERSFELD, RN AND KARLA GAMBLE,
                                 LVN.

                          CERTIFICATE OF SERVICE

      I certify that this Notice of Nonopposition has been served, this 18th day of

May, 2015 by electronic mail to the following counsel of record:


Patrick Powers
patrick@powerstaylor.com
Anjulie Ponce
anjulie@powerstaylor.com
Meredith Matthews
meredith@powerstaylor.com
Powers Taylor LLP
8150 North Central Expressway, Suite 1575
Dallas, Texas 75206



                                               Jason D. Mazingo




                                         -2-